DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the Application No. 16/901,318 filled on 06/15/2020.
Claims 1-10 are presented for examination.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. James Wood (Reg.# 43285) on July 26, 2022.
The application has been amended as follows: 
Claims 1 and 10 have been amended

IN THE CLAIMS
Claim 1. (Currently Amended) A collision-detection device for a gripper system of a handling device for detecting collisions between the gripper system and an object, wherein the gripper system has at least two gripping jaws which are configured to move[[d]] with respect to one another in order to open and close and which are arranged on a flange plate, comprising:
at least one safety device configured to at least one of lock the collision-detection device to the gripper system, and dampen the collision-detection device with the gripper system, the at least one safety device configured to receive from the flange plate at least one of a change in force and a change in torque generated by contact between at least one of the at least two gripping jaws and the object; and 
at least one sensor configured to detect a change in distance which exceeds a predetermined permissible change in distance between the flange plate and a reference, the change in distance resulting from the at least one of the change in force and the change in torque.

Claim 10. (Currently Amended) A method of detecting a collision between a gripper system of a handling device and an object, comprising:
generating at least one of a force and a torque by contact between a gripping jaw of the gripper system and the object;
transferring the at least one of the force and the torque from the gripping jaw of the gripper system through a flange plate supporting the gripping jaw to a safety device of a collision-detection system;
detecting with a sensor a change in distance between the [[sensor]]flange plate and a reference resulting from the at least one of the force and the torque; and
initiating an emergency stop when the detected change in the distance exceeds a predetermined value.
ALLOWABLE SUBJECT MATTER
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the closest prior art, Mattern et al. (US 2014/0025197) teaches a collision-detection device for a gripper system of a handling device for detecting collisions between the gripper system and an object (See Para. [0012], [0016], discloses “checking and/or detection collision between gripper and workpieces”), 
at least one safety device configured to at least one of lock the collision-detection device to the gripper system, and dampen the collision-detection device with the gripper system, the at least one safety device configured to receive from the flange at least one of a change in force (See Para. [00666], discloses “the gripping force can be set flexibly. In particular with the pneumatic gripper, the power of the griper electromagnet can be reduced. An attempt can be made by the reduction of the gripping force in this respect to drop the excess workpieces from the gripper again. In this respect, the gripping force can advantageously be reduced for so long until it is recognized with reference to the data of the force torque sensor arrangement that only a certain number of workpieces, and preferably only one workpiece, was picked up at the gripper”).
Another prior art, DE202004007938 (this reference is from IDS filed on 12/02/2020, and the attached DE202004007938.English.translate is used for claims mapping) teaches a collision-detection device for a gripper system of a handling device for detecting collisions (See Para. [0002], discloses “a sensor arrangement for detecting collisions of tools), wherein the gripper system has at least two gripping jaws which can be moved with respect to one another in order to open and close and which are arranged on a flange plate (See Para. [007], discloses “gripping tool is mounted to a flange”), comprising:
at least one safety device (See Para. [0010], discloses “”impact protection safety device” and/or see Para. [0021], discloses “overload safety device” and/or see Para. [0043], “emergency stop ) configured to at least one of lock the collision-detection device to the gripper system (See Para. [00013], discloses “locking mechanism in the event of collision detected by sensors”), and dampen the collision-detection device with the gripper system (See Para. [0010], discloses “damped shocks that occur”), the at least one safety device configured to receive from the flange at least one of a change in force (See Para. [0014], “a pressure chamber with additional spring force”, and/or see Para. [0020], [0023], discloses “changing the internal pressure in the pressure chamber ”) and a change in torque generated by contact between at least one of the at least two gripping jaws and the object; and 
at least one sensor configured to detect a change in distance (See Para. [0003], discloses “changes in distance between the flange plates are recorded and evaluated by path-measuring sensors or a cylinder”).
Other prior art,  DE 202013105501 (this reference is from IDS filed on 12/02/2020, and the attached DE202013105501.English.translate is used for claims mapping) discloses a collision-detection device for a gripper system of a handling device for detecting collisions (See Para. [0006], [0010], [0065], discloses “detects tool collisions”) between the gripper system and an object, wherein the gripper system has at least two gripping jaws which can be moved with respect to one another in order to open and close and which are arranged on a flange plate (See Para. [0032], [0034], discloses “gripping tool for assembly purposes”), comprising:
at least one safety device configured to at least one of lock the collision-detection device to the gripper system, and dampen the collision-detection device with the gripper system, the at least one safety device configured to receive from the flange at least one of a change in force (See Para. [0009], discloses “a dynamic force transmitted upon contact with human body. The clamping and squeezing force is the static force that remains after an initial force impulse. The force limit values for the respective types of stress are specified for individual body regions in a body model).
Nevertheless, the closest arts, Mattern et al. (US 2014/0025197), DE202004007938 (this reference is from IDS filed on 12/02/2020) and DE 202013105501 (this reference is from IDS filed on 12/02/2020) fail to suggest, disclose or teach individually or in combination to render obvious limitations in combination of Claim 1. Therefore, Claim 1 is considered novel and non-obvious and is therefore allowed. Claims 2-9 depend upon either directly or indirectly independent claim 1; therefore, these claims are also allowed by virtue of dependencies.
Claim 10 is a method claims corresponding to a collision-detection device claim 1 and the prior arts,  Mattern et al. (US 2014/0025197), DE202004007938 (this reference is from IDS filed on 12/02/2020) and DE 202013105501 (this reference is from IDS filed on 12/02/2020) fail to suggest, disclose or teach individually or in combination to render obvious limitations in combination of Claim 10. Therefore, Claim 10 is considered novel and non-obvious and is therefore allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to B M M HANNAN whose telephone number is (571)270-0237. The examiner can normally be reached MONDAY-FRIDAY at 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571-270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B M M HANNAN/Primary Examiner, Art Unit 3664